Citation Nr: 0000168	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for an 
acute psychotic reaction due to marihuana usage, in full 
remission, manifested by headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  

This matter arises from a June 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

The veteran asserts that the disability at issue has 
increased in severity.  He underwent a VA general medical 
examination in November 1997 in conjunction with the current 
claim.  The report of that examination does not indicate that 
the veteran was psychotic.  However, a copy of a disability 
determination rendered by the Social Security Administration 
in September 1997 indicates that the veteran suffers from 
paranoid and other functional "psychotic" disorders, but 
offers no opinion regarding their etiology.  

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffey v. Brown, 
6 Vet. App. 377, 381 (1994).  The veteran has alleged as much 
in various 

statements submitted, and at the personal hearing held at the 
RO in July 1997.  Because the veteran has presented a 
well-grounded claim, VA has a duty to assist him in 
developing facts that are pertinent to that claim.  The duty 
to assist the veteran is neither optional nor discretionary, 
and because the record before the Board is inadequate, remand 
for additional development is mandatory rather than 
permissive.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).  Such development in this case takes the form of 
resolution of the conflicting information of record regarding 
the veteran's current psychiatric status.  As such, the 
following should be undertaken to ensure that the Board is in 
a position to render an informed decision with regard to the 
issue in this case, and to ensure that the veteran has been 
accorded due process of law.  Medical opinions regarding 
these questions are crucial, given that the Board is not free 
to impose its own medical judgment during the appellate 
process.  Cf. DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should attempt to obtain 
copies of all records that served as a 
basis for the September 1997 
determination by the Social Security 
Administration.  In this regard, the 
veteran should be requested to furnish VA 
with the necessary authorization for 
release of information.  All information 
so obtained should be made a permanent 
part of the appellate record.

2.  The veteran should be requested to 
undergo a VA psychiatric examination.  
The claims folder must be available to, 
and be reviewed by, the examining 
physician in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished.  The 
examiner should determine if the veteran 
is actively psychotic.  If so, the 
examiner should render an opinion as to 
whether the psychosis observed, or any 
other 

psychiatric disorder for that matter, is 
related to the psychotic reaction that 
the veteran experienced as a result of 
marijuana usage during military service.  
A complete rationale should be given for 
each opinion and conclusion expressed. 

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned to the examining physician for 
corrective action.  

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  By this 
REMAND, the Board intimates no opinion regarding the final 
disposition of the claim.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


